DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In claim 1, line 8; 
before the phrase “the received impedance signal..”;  
and after the phrase “…a fourth heart sound (S4) component using”; 
insert the phrase “values from”.

In claim 14, line 7; 
before the phrase “the received impedance signal..”;  
and after the phrase “…a fourth heart sound (S4) component from”; 
insert the phrase “values of”.

	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Upon further consideration of the applicant’s response dated 8 September 2020, in combination with the claim amendments, it was found that the prior art of Seijko failed to anticipate or obviate the claimed limitations.  The amendments above and claim 12 as it currently stands require a specific incorporation and evaluation of an impedance signal for determining a detection window for S3 and S4 heart sounds.  This clarifies over the closest prior art of Rosenberg (US 2012/0253419) in combination with Siejko as cited previously, and places the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J D ABREU/Primary Examiner, Art Unit 3792